Citation Nr: 1022671	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-25 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a left shoulder dislocation 
prior to January 7, 2010. 

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a left shoulder dislocation from January 7, 
2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to August 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The appeal was previously before the Board in October 2009, 
at which time it was remanded for additional development.  
The development has been completed, and the appeal has been 
returned for further appellate consideration.  

A January 2010 rating decision increased the initial 
evaluation for the Veteran's left shoulder disability from 
zero percent to 10 percent, effective from the initial date 
of service connection.  This same decision then increased the 
evaluation to 20 percent, effective from January 7, 2010.  
The Board notes that a Veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  As the Veteran has not expressed 
satisfaction with either the initial 10 percent rating or the 
current 20 percent rating, the claim for an increased 
evaluation for a left shoulder disability remains on appeal.  
For the sake of convenience, the Board will characterize the 
appeal as two separate issues, as described on the first page 
of this decision. 

The January 2010 rating decision also established service 
connection for a separate disability of the left shoulder, 
characterized as atrophy of the left supraspinatus and 
infraspinatus muscles of the left shoulder.  A 10 percent 
evaluation was assigned for this disability.  As this new 
disability is evaluated separately from the disability that 
is on appeal, and as the Veteran has not initiated an appeal 
of the new disability, it is not part of the current appeal 
and will not be reviewed by the Board. 




FINDINGS OF FACT

1.  Prior to January 7, 2010, the Veteran's symptoms included 
infrequent dislocation of his left shoulder with fatigue on 
extended use.  He is right handed.

2.  There is no evidence of a fibrous union of the joint, 
nonunion of the joint, loss of the shoulder head, or 
ankylosis, and the Veteran retains at least 85 degrees of 
flexion and abduction even when allowing for additional 
impairment due to pain and weakness after repetitive motion. 


CONCLUSIONS OF LAW

1. With resolution of reasonable doubt in the appellant's 
favor, the criteria for an initial 20 percent rating for the 
residuals of a left shoulder dislocation prior to January 7, 
2010 have been met; the criteria for an evaluation in excess 
of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.21, 
4.40, 4.59, 4.71a, Codes 5200, 5201, 5202 (2009). 

2.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a left shoulder dislocation from January 
7, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.21, 4.40, 4.59, 
4.71a, Codes 5200, 5201, 5202 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

However, the Board further notes that this appeal arises from 
disagreement with the initial evaluation following the grant 
of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, the Board concludes that the duty to 
notify the Veteran has been met, and that any deficiency in 
this regard is not prejudicial to the Veteran's claim.  

The Board further finds that the duty to assist the Veteran 
has been met.  The Veteran has been provided a recent VA 
examination of his disability.  There is no indication that 
there are any relevant medical records that have not been 
obtained.  He has not requested a hearing before the Board.  
As there is no outstanding evidence relevant to this claim 
that has not yet been obtained, the Board will proceed with 
adjudication of the appeal.  

Increased Evaluation

The Veteran contends that the evaluations assigned to his 
left shoulder disability are inadequate to reflect the 
severity of his impairment.  He argues that his range of 
motion is greatly diminished, that he experiences pain and 
weakness, and that he has had additional dislocations.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board notes that these issues involve the Veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
Veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for 
the residuals of a left shoulder dislocation was established 
in a January 2004 rating decision.  A zero percent evaluation 
was assigned, effective from August 9, 2003.  As noted above, 
a January 2010 rating decision increased the Veteran's 
initial evaluation to 10 percent, effective from August 9, 
2003.  A 20 percent evaluation effective from January 7, 2010 
was also assigned by this decision.  

The rating schedule does not contain a specific entry for the 
residuals of a shoulder dislocation.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The January 2004 rating decision evaluated the Veteran's left 
shoulder disability by analogy to the rating code for 
impairment of the humerus.  Under this rating code, loss of 
the head of the humerus (flail shoulder) is rated as 70 
percent disabling for the minor arm.  Nonunion of the humerus 
(false flail joint) is evaluated as 50 percent for the minor 
arm.  Fibrous union of the humerus is considered 40 percent 
disabling for the minor arm.  Recurrent dislocation of the 
scapulohumeral joint characterized by frequent episodes and 
guarding of all arm movements is 20 percent disabling for the 
minor arm.  Recurrent dislocation with infrequent episodes 
and guarding of movement only at shoulder level is rated as 
20 percent disabling for each arm.  Malunion of the humerus 
with marked deformity is rated as 20 percent disabling for 
the minor arm.  Moderate deformity is evaluated as 20 
disabling for each arm.  38 C.F.R. § 4.71a, Code 5202.  

The January 2010 rating decision also evaluated the Veteran's 
left shoulder disability by analogy to the rating code for 
limitation of motion of the arm.  Limitation of motion of the 
arm to shoulder level is evaluated as 20 percent disabling 
for either arm.  Limitation of motion to midway between the 
side and shoulder level is evaluated as 20 percent disabling 
for the minor arm.  Limitation of motion to 25 degrees from 
the side is considered 30 percent disabling for the minor 
arm.  38 C.F.R. § 4.71a, Code 5201.  

Normal range of motion of the shoulder is 180 degrees of 
forward flexion, 180 degrees of abduction, and 90 degrees of 
both external and internal rotation.  38 C.F.R. § 4.71, Plate 
I.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes the report of a VA general examination 
conducted in October 2003.  This examination noted that the 
Veteran is right hand dominant.  He reported having done 18 
pull-ups at a recent physical fitness test.  At a VA 
examination of the joints conducted at this same time, the 
Veteran described his initial injury as having occurred 
during basic training.  He did not have any problems for the 
rest of his service, but he reported a constant ache in his 
shoulder.  The Veteran reported problems with reaching over 
his head for anything.  It also bothered him when jogging.  
There had been no further dislocations.  

On examination, the shoulder appeared normal.  The Veteran 
expressed some discomfort as he underwent the maneuvers for 
the examination.  Forward elevation was to 145 degrees with 
pain at 135 degrees.  Abduction was to 130 degrees, external 
rotation was to 80 degrees with pain, internal rotation was 
to 90 degrees with less discomfort, adduction was 30 degrees, 
and backwards extension was to 30 degrees.  The diagnosis was 
limited motion of the left shoulder secondary to dislocation 
in the past.  The examiner further noted that the condition 
could cause weakened motion and fatigue due to pain.  
Incoordination was not a feature.  Range of motion would be 
decreased with exacerbation with increased use and pain would 
cause increased weakness.  It would be difficult to 
prognosticate the amount of additional impairment without a 
flare-up.  

The Veteran underwent an additional VA examination of the 
joints in June 2005.  He alleged pain, limitation of motion, 
and recurrent dislocation of his left shoulder.  The Veteran 
had never sought evaluation or treatment for this disability 
since discharge.  He claimed that his shoulder had dislocated 
twice in the last year, once in December 2004 and again in 
April 2005.  On both occasions it was reduced by his wife, 
who used to work for an orthopedic surgeon.  The Veteran had 
not missed any work due to his shoulder.  On examination, 
forward flexion and abduction were to 90 degrees, and 
external and internal rotations were to 60 degrees.  There 
was no pain on range of motion.  The apprehension test was 
positive, and there was no loss of motion on repetitive 
movement.  The examiner opined that the Veteran had 
limitation in lifting and carrying heavy weight from the left 
upper extremity but there was no evidence of additional 
limitation due to pain, incoordination, weakness, flare-ups, 
or lack of endurance after repetitive motion.  The diagnoses 
were left shoulder impingement syndrome; adhesive capsulitis; 
and recurrent left shoulder dislocation.  A magnetic 
resonance imaging study (MRI) conducted at this time showed 
no evidence of a rotator cuff tear, but had marrow changes 
consistent with a history of a previous anterior dislocation.  
No definite labral tear was seen.  

At an August 2006 VA examination of the joints, the Veteran 
reported constant pain in his left shoulder without swelling, 
especially on lifting.  This did not interfere with his 
occupation.  On examination, there was no swelling, fluid, 
heat, erythema, tenderness, crepitus, or laxity.  The joint 
appeared intact.  The range of motion showed flexion and 
abduction of 140 degrees, external rotation to 60 degrees, 
and internal rotation to 90 degrees.  There was no objective 
evidence of pain on motion.  The Veteran had a normal grip 
and grasp, and normal fine and gross manipulation.  There was 
no thenar or hypothenar atrophy.  Recent radiographic studies 
were in the claims folder, and they showed changes consistent 
with previous dislocations.  There were no tears or 
arthritis.  The diagnosis was chronic capsulitis of the left 
shoulder status post dislocation times two.  There was 
evidence of mild weakened movement and excessive capability.  
There was no additional loss of motion or functional 
impairment during flare-ups.  In fact, the symptoms were 
constant without specific flare-ups.  There was no ankylosis, 
and the active and passive ranges of motions were identical.  
There was no objective evidence of pain on motion.  The 
examiner noted that the claims folder was reviewed in 
conjunction with the examination.  

The most recent VA examination of the joints was conducted in 
January 2010.  The examiner reviewed the claims folder.  He 
complained of severe pain and instability of the left 
shoulder.  The Veteran also complained of weakness and lack 
of endurance.  There had been no episodes of dislocations but 
there had been recurrent subluxation of the left shoulder.  
There were no signs of inflammation, heat, redness, or 
drainage.  He used over the counter medication, which gave 
him some relief.  The Veteran reported that his pain had been 
constant since 2003.  There was increased pain when his 
shoulder subluxates as well as with cold or rainy weather.  
Repeated use and stretching also increased the pain.  The 
Veteran was able to perform his occupational duties, and he 
could perform his activities of daily living but with limited 
use of the shoulder.  He was able to drive but with limited 
use of the shoulder.  On examination, forward flexion was 
from zero to 100 degrees; extension was zero to 35 degrees; 
abduction from zero to 90 degrees; internal rotation from 
zero to 70 degrees; and external rotation from zero to 15 
degrees.  There was pain and a sensation of subluxation 
during active range of motion.  The Veteran did not have 
edema or effusion but there was instability and tenderness of 
the anterior shoulder.  There was no ankylosis of the left 
shoulder, and no constitutional signs of inflammatory 
arthritis.  There was additional functional loss due to pain, 
weakness, lack of endurance and easy fatigability after 
repetitive use.  This consisted of 5 more degrees of forward 
flexion, abduction, and external rotation.  There was also 
functional loss due to endurance and weakness which could not 
be measured in degrees.  This was secondary to atrophy of the 
shoulder.  The previous radiographic studies were reviewed, 
and a current X-ray study resulted in an impression of a 
normal left shoulder. 

After careful consideration of the Veteran's contentions and 
the evidence, the Board finds that entitlement to a 20 
percent evaluation for the period prior to January 7, 2010 is 
warranted based on evidence of infrequent episodes of 
dislocation.  At the June 2005 VA examination, the Veteran 
reported that he had experienced two dislocations in the 
previous year.  These occurred in December 2004 and April 
2005.  Although there was no contemporaneous record of these 
dislocations, as the Veteran notes they were reduced by his 
wife who had experience working in orthopedics, the MRI 
conducted at that time was consistent with a history of a 
previous anterior location.  The record further shows that 
the Veteran's left arm is the minor arm.  The rating code for 
other impairment of the humerus assigns a 20 percent 
evaluation for both frequent and infrequent dislocations of 
the minor arm.  When all reasonable doubt is resolved in 
favor of the Veteran, he is entitled to a 20 percent rating 
for this period.  38 C.F.R. § 4.71a, Code 5202.  This also 
contemplates the additional impairment noted on repetitive 
motion.

However, the Board is unable to find that the evidence 
supports entitlement to an evaluation in excess of 20 percent 
for any portion of the period on appeal.  

Basically, in order to warrant at least a 30 percent 
evaluation, there must be evidence of limitation of motion 
that limits movement of the arm to 25 degrees from the side 
of the body.  In addition, a fibrous union of the joint, 
nonunion of the joint, loss of the shoulder head, or 
ankylosis would merit higher evaluations.  38 C.F.R. § 4.71a, 
Codes 5200, 5201, 5202.  

There is no evidence that shows the Veteran meets the 
criteria for an evaluation of 30 percent or greater.  There 
is no evidence whatsoever of a fibrous union of the joint, 
nonunion of the joint, or loss of the shoulder head.  The X-
ray studies have been normal, and none of these symptoms were 
demonstrated on the MRI or on examination.  The January 2010 
examination specifically stated that there was no ankylosis.  
Finally, every examination has shown that the Veteran retains 
forward flexion and abduction to at least 90 degrees, 
although the January 2010 examiner estimated a loss of 
another 5 degrees due to pain and weakness after repetitive 
motion.  Thus, the evidence shows that the Veteran retains a 
range of motion well in excess of 25 degrees from the side of 
his body.  Therefore, the preponderance of the evidence is 
against the Veteran's claim, and entitlement to an evaluation 
in excess of 20 percent is not shown.  38 C.F.R. §§ 4.40, 
4.50, 4.71a, Codes 5200, 5201, 5202.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that 
the Veteran's left shoulder disability presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  His examinations 
specifically state that this disability does not interfere 
with his employment.  Hence, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under the above-cited regulation, was not required.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an initial 20 percent evaluation, but no more, 
for the residuals of a left shoulder dislocation prior to 
January 7, 2010 is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a left shoulder dislocation from January 7, 2010 
is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


